TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-04-00064-CV




                            Danielle Marsha Ann Weber, Appellant

                                                 v.

                              Jonathan Nicholas Weber, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 03-1924-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Danielle Marsha Ann Weber filed a notice of appeal January 13, 2004. The

district clerk’s office of Williamson County notified this Court that appellant did not pay for, or

make arrangements for payment, for the clerk’s record. No affidavit of indigence was filed. See

Tex. R. App. P. 35.3(a) (party must pay fee, make payment arrangements, or be entitled to appeal

without paying to trigger clerk’s responsibility to prepare record). On March 11, 2004, this Court

informed appellant that she had to notify us of the status of the appeal by March 22, 2004. Appellant

was cautioned that if she did not respond, her appeal would be dismissed for want of prosecution.
              Appellant has not responded to the Court’s notice. Accordingly, we dismiss the

appeal for want of prosecution. Tex. R. App. P. 37.3(b), 42.3(b).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: April 8, 2004




                                                2